DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 2014/0323652) [IDS 6/10/21], when taken with Kauffman et al. (US 7,713,452).
Regarding claims 1-4, 6, 13 and 15:  Itoh (US ‘652) discloses methods for producing lenses [abstract], wherein Example 1 [Ex. 1; 0035-0039] prepares a lens by polymerizing a mixture comprising 22.88 g 4,4’-diphenylmethane diisocyanate, 25.09 g 1,6-hexamethylene diisocyanate, 1.00 g Seesorb 701 (2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [0030]; APHA of 25-33, see instant specification [0012-0015]), and 52.03 g pentaerythritol tetrakis(3-mercaptopropionate) {corresponding to 1 part by mass Seesorb 701 per 100 parts by mass polyisocyanate and polythiol} [Ex. 1; 0035-0039].  Itoh (US ‘652) discloses the resulting lens was colorless with substantially no yellowness [Ex. 1; 0039].  The examiner takes the position 
Kauffman et al. (US 7’452) provides evidence that Seesorb 701 is 2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [19:50-51].
Regarding claim 5:  Itoh (US ‘652) discloses 1,6-hexamethylene diisocyanate and 2,5-bis(isocyanatomethyl)bicyclo[2.2.1]heptane as the aliphatic polyisocyanate [0022]; i.e. exchange 2,5-bis(isocyanatomethyl)bicyclo[2.2.1]heptane for 1,6-hexamethylene diisocyanate as the aliphatic polyisocyanate in Ex. 1 [see MPEP 2131.02].

Claim(s) 7-12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 2014/0323652) [IDS 6/10/21], when taken with Kauffman et al. (US 7,713,452)
Regarding claims 7-9, 12, 14 and 16:  Itoh (US ‘652) discloses methods for producing lenses [abstract], wherein Example 1 [Ex. 1; 0035-0039] prepares a lens by polymerizing a mixture comprising 22.88 g 4,4’-diphenylmethane diisocyanate, 25.09 g 1,6-hexamethylene diisocyanate, 1.00 g Seesorb 701 (2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [0030]; APHA of 25-33, see instant specification [0012-0015]), and 52.03 g pentaerythritol tetrakis(3-mercaptopropionate) {corresponding to 1 part by mass Seesorb 7-1 per 100 parts by mass polyisocyanate and polythiol} [Ex. 1; 0035-0039].  Itoh (US ‘652) discloses the resulting lens was colorless with substantially no yellowness [Ex. 1; 0039].  Itoh (US ‘652) discloses spectacle lenses [0001]. The examiner takes the position that Seesorb 701 is in a purified form, as Itoh (US ‘652) does not disclose the inclusion of other components with Seesorb 701, as well as the resulting lens was colorless with substantially no yellowness
et al. (US 7’452) provides evidence that Seesorb 701 is 2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [19:50-51].
Regarding claims 10-11:  Itoh (US ‘652) discloses the basic claimed lens [as set forth above with respect to claim 9].
The claimed effects and physical properties, i.e. the spectacle lens has a light transmittance of 70% or more in a wavelength range of 400 to 700 nm [instant claim 10]; the spectacle lens has a light cutting ratio of 40% or more in a wavelength of 380 nm [instant claim 11], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 2014/0323652) [IDS 6/10/21], when taken with Kauffman et al. (US 7,713,452).  This is an alternative rejection based upon Itoh (US ‘652) above.
Regarding claims 1-4, 6, 13 and 15:  Itoh (US ‘652) discloses methods for producing lenses [abstract], wherein Example 1 [Ex. 1; 0035-0039] prepares a lens by polymerizing a 
Itoh (US ‘652) does not specifically discloses purifying Seesorb 701 {thereby affording an APHA of 25-33, see instant specification [0012-0015]}.  However, it would have been obvious to have purified Seesorb 701 to increase the purity [see MPEP 2144.04].
Kauffman et al. (US ’452) provides evidence that Seesorb 701 is 2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [19:50-51].
Regarding claim 5:  Itoh (US ‘652) discloses 1,6-hexamethylene diisocyanate and 2,5-bis(isocyanatomethyl)bicyclo[2.2.1]heptane as the aliphatic polyisocyanate [0022]; i.e. exchange 2,5-bis(isocyanatomethyl)bicyclo[2.2.1]heptane for 1,6-hexamethylene diisocyanate as the aliphatic polyisocyanate in Ex. 1 [see MPEP 2131.02].

Claim(s) 7-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 2014/0323652) [IDS 6/10/21], when taken with Kauffman et al. (US 7,713,452).  This is an alternative rejection based upon Itoh (US ‘652) above.
Regarding claims 7-9, 12, 14 and 16:  Itoh (US ‘652) discloses methods for producing lenses [abstract], wherein Example 1 [Ex. 1; 0035-0039] prepares a lens by polymerizing a mixture comprising 22.88 g 4,4’-diphenylmethane diisocyanate, 25.09 g 1,6-hexamethylene diisocyanate, 1.00 g Seesorb 701 (2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [0030]), and 52.03 g pentaerythritol tetrakis(3-mercaptopropionate) {corresponding to 1 part by mass Seesorb 
Itoh (US ‘652) does not specifically discloses purifying Seesorb 701 {thereby affording an APHA of 25-33, see instant specification [0012-0015]}.  However, it would have been obvious to have purified Seesorb 701 to increase the purity [see MPEP 2144.04].
Kauffman et al. (US ’452) provides evidence that Seesorb 701 is 2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [19:50-51].
Regarding claims 10-11:  Itoh (US ‘652) discloses the basic claimed lens [as set forth above with respect to claim 9].
The claimed effects and physical properties, i.e. the spectacle lens has a light transmittance of 70% or more in a wavelength range of 400 to 700 nm [instant claim 10]; the spectacle lens has a light cutting ratio of 40% or more in a wavelength of 380 nm [instant claim 11], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Response to Arguments


See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767